UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6128



DAVID CHARLES MCCLINTON,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; ALBERTO R. GONZALES;
W. F. DALIUS, Warden at FCI Butner-Medium,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:90-cr-17-S; 5:04-hc-00983-FL)


Submitted:   July 17, 2006                 Decided:   July 27, 2006


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Charles McClinton, Appellant Pro Se.      Steve R. Matheny,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           David Charles McClinton, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000)   petition.    We   have   reviewed   the   record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. McClinton v. United States, No. 5:04-hc-00983-

FL (E.D.N.C. Dec. 22, 2005).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                  - 2 -